ORDER
MATTHEW S. NEUGEBOREN, formerly of BRICK, who was admitted to the bar of this State in 2002, having pleaded guilty in the United States District Court for the District of New Jersey to one count of wire fraud, in violation of Title 18 U.S.C. § 1343, and one count of tax fraud, in violation of Title 26 U.S.C. § 7206(1), and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l) and with the consent of respondent, through counsel, MATTHEW S. NEU-GEBOREN is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately, and until the further Order of this Court; and it is further
ORDERED that MATTHEW S. NEUGEBOREN be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that MATTHEW S. NEUGEBOREN comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.